Case 1:16-cv-00298-RRM-ST Document 37 Filed 10/14/20 Page 1 of 2 PageID #: 415




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ABDEL SELIMOVIC and
ALINA SELIMOVIC,

                           Plaintiffs,                                  MEMORANDUM AND
                                                                             ORDER
          - against -                                                   16-CV-298 (RRM) (ST)

SOUTH SIDE ASSOCIATES LLC and
JOSEPH WEISS,

                            Defendants.
------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, Chief United States District Judge.

        Abdel and Alina Selimovic brought this action against South Side Associates LLC

(“South Side”) and Joseph Weiss, alleging violations of Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., (“Title VII”), as well as breach of contract and negligence claims.

(Compl. (Doc. No. 1).) In an order issued on May 18, 2020, this Court dismissed the

Selimovics’ claim against Weiss. (Order Dismissing (Doc. No. 33).) The Court did not dismiss

Abdel Selimovic’s claim against South Side, however, and ordered Selmovic “to show cause in

writing within 30 days of the date of this Order as to why his Title VII claim should not be

dismissed for failure to exhaust and as to why South Side is not entitled to summary judgment on

the Title VII claim on the basis that it did not employ Selimovic.” (Id. at 11.) In a June 22,

2020, order, the Court noted that Selimovic had failed to comply with this Order to Show Cause

and had “also failed to appear at two successive telephone conferences ordered by Magistrate

Judge Tiscione.” (Order of 6/22/2020.) The Court directed to Selimovic to file a letter with the

Court by July 6, 2020, responding to the Court’s May 18, 2020, order “or otherwise explaining

why this action should not be dismissed for failure to prosecute.” (Id.) To date, Selimovic has

not complied with the May 18 or July 6, 2020, orders.
Case 1:16-cv-00298-RRM-ST Document 37 Filed 10/14/20 Page 2 of 2 PageID #: 416




       Accordingly, for the reasons set forth in the Court’s Memorandum and Order dated May

18, 2020, this action is dismissed. The Clerk of Court is directed to enter judgment for

defendants and to close this case.

                                                     SO ORDERED.


Dated: Brooklyn, New York                            Roslynn R. Mauskopf
       October 12, 2020
                                                     _______________________________
                                                     ROSLYNN R. MAUSKOPF
                                                     Chief United States District Judge




                                                2
